Tolson, C. J. Claimant, the S. S. White Dental Manufacturing Company, A Corporation, seeks to recover the sum of $685.75 for dental equipment furnished the Illinois Soldiers’ and Sailors’ Home of Quincy, Illinois, a Division of the Department of Public Welfare of the State of Illinois. The record consists of the complaint, amended complaint, certain motions, a Departmental Report, Supplemental Departmental Report, stipulation in lieu of evidence, and motion and order granting a waiver of briefs and arguments. The facts of the case are as follows: On April 23, 1953, claimant shipped a laboratory type engine and Doriot handpiece to the Illinois Soldiers’ and Sailors’ Home, Quincy, Illinois, and on June 29, 1953, claimant shipped a Pelton autoclave and cabinet sterilizer to the said home. Both sales were made in the ordinary course of business in full compliance with the rules and regulations of the Department of Public Welfare. The Departmental Report indicates that the claim in the amount of $699.46 was not honored, because it included an amount for state sales tax; and, in addition thereto, the invoices were not received until November 2, 1953. It appears, therefore, that the appropriation for the 67th biennium had lapsed, but there were sufficient unexpended funds in the account to pay the claim, had it been received in apt time. The stipulation and Departmental Reports indicate that the claim is just and proper, but that it should be reduced to the sum of $685.75 in order to exclude the state sales tax. An award is, therefore, made to claimant in the sum of $685.75.